Bigelow, J.
A promissory note payable to the order of the maker, and by him indorsed, is in legal effect a note payable to bearer. By placing his name on the back of the note, the maker agrees to pay it to whomsoever may be the holder thereof. Story on Notes, §§ 16, 36 a. Although a note payable to bearer is transferable by delivery, it may also be transferred by the indorsement of any holder. In such case, the indorser incurs the same obligations and liabilities as an indorser of a note payable to order, and is entitled to demand and notice. Story on Notes, § 132.
This case does not fall within that anomalous class of cases where a third person, neither maker nor payee, puts his name on the back of a note before its indorsement by the payee; but is the ordinary case of an indorsement of a note payable to bearer, the effect of which cannot be varied or controlled by paroi proof. Pierce v. Mann, 17 Pick. 244. Howe v. Merrill, 5 Cush. 80. Prescott Bank v. Caverly, 7 Gray, 220.

Exceptions overruled

*



 A similar decision was made at Boston at January term 1860.
Jarvis M. Lake vs. Lebbeus Stetson & another.
Action of contract against Stetson and Bates as joint makers of a promissory note, signed by Stetson, payable to his own order, and indorsed first by Stetson and then by Bates. Stetson was defaulted. At the trial in the superior court of Suffolk at November term 1858, Allen, C. J. rejected evidence, offered by the plaintiff, that the note was given by the defendants as part of the consideration of a j oint purchase by them, and that the note and all the signatures thereon were made at one interview and before the delivery of the note; both defendants declaring at the time that it was a joint note, and the plaintiff receiving it as such. A verdict was taken for the defendant Bates, and the plaintiff’s exceptions were

Overruled by this court.

J. A. Andrew & J. W. Browne, for the plaintiff, cited Chaffee v. Jones, 19 Pick. 260; Union Bank v. Willis, 8 Met. 504; Hawkes v. Phillips, 7 Gray, 284 ; Riley v. Gerrish, 9 Cush. 104; Austin v. Boyd, 24 Pick. 64; Richardson v. Lincoln, 5 Met. 201; Newell v. Holton, 10 Gray.
J. W. May, for the defendant Bates.